have an independent attorney review the agreement before signing it.
                Edgemon entered into this agreement without a full understanding of
                Crowley's relationship to MCI.
                            The agreement contemplated the sale of the house, with the
                estate and MCI sharing equally in any proceeds. Further, the agreement
                provided that any payments made by MCI would constitute a claim
                against the estate. MCI began making payments in accordance with the
                agreement and Crowley successfully had Edgemon appointed
                administrator of the estate. MCI made payments until insurance on the
                property lapsed. At that time, the mortgage company instituted its own
                insurance policy and raised the mortgage payment to cover its cost. MCI
                opted not to pay this higher monthly amount and stopped making the
                mortgage payments.
                            Relations between Edgemon and Crowley deteriorated, and
                Edgemon retained new counsel. Meanwhile, the house entered foreclosure
                and went to a trustee's sale. At the sale, Crowley bid on the property on
                behalf of MCI, allegedly in order to inflate the property's selling price.
                MCI ended up as the winning bidder. In the months after purchasing the
                house, MCI began eviction proceedings against Edgemon. Edgemon,
                through his new counsel, filed a civil suit against Crowley for breach of
                fiduciary duty and other causes of action. The district court entered a
                judgment against Crowley, and this court affirmed the district court's
                decision on appeal.




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                 Rule violations and recommended discipline
                                   At the conclusion of the hearing, the panel found unanimously
                 that Crowley violated RPC 1.7 (conflict of interest: current clients), RPC
                 1.8 (conflict of interest: current clients: specific rules), and RPC 8.4
                 (misconduct). The panel recommended that Crowley be suspended for one
                 year and that he pay the costs of the disciplinary proceedings.
                                   Based on our review of the record, we conclude that the panel's
                 findings of misconduct are supported by clear and convincing evidence.
                 See In re Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715
                 (1995). We therefore approve the panel's recommendation that Crowley be
                 suspended. However, we determine that a suspension of six months and
                 one day with conditions is more appropriately tailored to Crowley's
                 misconduct. We therefore reject the recommended suspension term of one
                 year and instead direct that Crowley be suspended for six months and one
                 day, with the conditions that (1) within 30 days of receipt of the state bar's
                 bill of costs, Crowley shall pay the costs of the disciplinary proceeding,
                 SCR 120; (2) prior to petitioning for reinstatement, see SCR 116, Crowley
                 must pay any judgment amount that remains outstanding from the civil
                 action filed by Edgemon against Moroni Corporate Investments; and (3) if
                 reinstated, Crowley shall be subject to a two-year probationary period.
                 During the probationary period, Crowley shall refrain from entering into
                 business arrangements with clients of his law practice and shall be
                 supervised by a mentor approved by the state bar, and the mentor shall
                 make quarterly written reports to bar counsel regarding Crowley's law
                 practice.




SUPREME COURT
        OF
      NEVADA


(0) 1947A

  :
 sT             I FVZ7X.0.§illn'                      1.0                 MIMIAV(21   MENCERIMENESIMEMII
                            Accordingly, we hereby suspend Martin G. Crowley from the
                 practice of law for six months and one day from the date of this order. In
                 addition, Crowley shall comply with the conditions stated above and with
                 SCR 115. The state bar shall comply with SCR 121.1.
                             It is so ORDERED.

                                                                                  C.J.




                                                                                   J.




                                                         /-AAA                     J.
                                                     Hardesty




                                                     Parraguirre
                                                            00.



                                                                                   J.
                                                     Douglas


                                                                                   J.




                                                     Saitta


                 cc: J. Thomas Susich, Chair, Northern Nevada Disciplinary Board
                        Janeen V. Isaacson, Assistant Bar Counsel
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                        Jeffrey A. Dickerson
                        Perry Thompson, Admissions Office, United States Supreme Court
 SUPREME COURT
         OF
      NEVADA
                                                        4
 (0) 1947A

MIW                          ISMEIRE             EIMENENNIMINI    WHEIMMINEli